IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Port Authority of Allegheny         :
County,                             :
                   Petitioner       :
                                    :
             v.                     :     No. 92 C.D. 2017
                                    :
William Towne,                      :
                   Respondent       :


                                   ORDER

             NOW, November 8, 2017, upon consideration of respondent’s

application for reargument, and petitioner’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge